Citation Nr: 1011716	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to May 31, 
2006.    

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD since May 31, 2006.    

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

That is, his appeal stems from an increased rating claim 
received by the RO on October 28, 2003.  During the course of 
the increased rating appeal, the Veteran also submitted 
evidence of unemployability.  See 38 C.F.R. § 3.156(b); Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a 
TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for 
benefits, but rather, can be part and parcel of a claim for 
an increased rating for a disability).  See also Norris v. 
West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  

As support for his claim, the Veteran testified at a hearing 
before RO personnel in June 2005.  The Board notes that the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his February 2006 
Substantive Appeal (VA Form 9).  However, he failed to report 
for the hearing scheduled in June 2007.  He has not explained 
his absence or requested to reschedule the hearing.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

During the June 2005 personal hearing, the Veteran withdrew 
from the appeal of the issue of new and material evidence to 
reopen a previously denied claim for service connection for a 
back disorder.  See 38 C.F.R. § 20.204(b) (2009).  Therefore, 
this matter is not currently before the Board.


FINDINGS OF FACT

1.  From the pendency of the Veteran's claim dated October 
28, 2003, his PTSD has been shown to be manifested by such 
symptoms as daily depression, irritability, poor 
concentration, suicide ideation, some homicide ideation, 
social isolation, marital discord with his fourth wife, 
unstable relationships, few if any friends, rambling speech, 
and inability to tolerate stressful situations and causes 
occupational and social impairment with deficiencies in most 
areas, but does not cause "total" occupational and social 
impairment.  

2.  Based on the findings in the present decision, the 
Veteran has the following service-connected disabilities:  
PTSD, rated as 70 percent disabling; a right wrist 
disability, rated as 10 percent disabling, and a left little 
finger disability, rated as 0 percent disabling.  The 
combined service-connected disability rating is 70 percent, 
meeting the percentage criteria for TDIU (under the combined 
rating table).  

3.  The Veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Since October 28, 2003, the criteria are met for a 
disability rating of 70 percent, but no higher, for PTSD.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2009).   

2.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 
4.19, 4.25 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, with regard to the TDIU issue, there is no need 
to discuss in detail whether there has been compliance with 
the notice and duty to assist provisions of the VCAA because, 
in light of the allowance of the claim, any error is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

The duty to notify was accomplished by way of VCAA letters 
from the RO to the Veteran dated in December 2003, June 2004, 
August 2004, November 2004, and December 2006.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased rating and TDIU claims; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the December 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the Board is aware 
of the U.S. Court of Appeals for Veterans Claims (Court's) 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Federal Circuit recently vacated the 
decision of the Court, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
1277 (2009).  That is, the Federal Circuit determined that a 
VCAA notice for an increased rating claim does not have to be 
individually tailored to each Veteran's particular facts, but 
rather only a generic notice is required.  Id.  In the 
present case, the Board is satisfied that the RO provided 
generic VCAA notice as to the increased rating claim when 
considering all the VCAA letters together.  In any event, the 
Veteran and his representative's statements and testimony 
demonstrate that they have actual knowledge of what evidence 
is required to meet the criteria for a higher rating for his 
PTSD.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. 
Cir. 2007) (notice error not prejudicial when claimant has 
actual knowledge of the evidence needed to substantiate 
claim).  Further, the Board concludes that a reasonable 
person in the Veteran's position would have known from the 
information he received what he was required to submit in 
order to substantiate his increased rating claim.  See 
Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial 
when a reasonable person could be expected to understand from 
the notice what was needed).  

Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, Social Security Administration 
(SSA) records, private medical evidence as authorized by the 
Veteran, and several VA medical examinations.  The Veteran 
has submitted private medical evidence, personal statements, 
employment information, and hearing testimony.  In addition, 
in response to several requests for various other private 
records, several private medical providers indicated that no 
records were available or had been destroyed.  It is common 
practice for hospitals and physicians to retain medical 
records for as long as required by law and then to destroy 
them.  The Board is satisfied the RO has made reasonable 
efforts to obtain these private medical records, and no 
further effort is required.  38 C.F.R. § 3.159(c).  Overall, 
the RO has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009).  


Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis - Increased Rating Issues

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The PTSD 
claim at issue arises from a claim for an increased rating 
received on October 28, 2003.  A recent decision of the Court 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when the 
disability has been more severe than at others, and rate it 
accordingly.  

In the present case, the Veteran's service-connected PTSD is 
rated as 30 percent disabling prior to May 31, 2006 under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  Since May 31, 2006 
(the date of a VA examination), his PTSD is rated as 50 
percent disabling.  The present decision will therefore 
address whether the Veteran is entitled to a disability 
rating higher than 30 percent prior to May 31, 2006 and 
higher than 50 percent after May 31, 2006.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130 (2009).  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Under the current regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2009).   

Under the current regulations, a higher 50 percent rating 
under the general rating formula for mental disorders is 
appropriate when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Under the current regulations, an even higher 70 percent 
rating is in order when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

Under the current regulations, a maximum 100 percent rating 
is in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  
For instance, a score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV at 46-47.  A higher 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

The evidence of record is consistent with a higher 70 percent 
rating for PTSD throughout the entire appeal period.  
38 C.F.R. § 4.7.  Most significantly, VA examinations dated 
in December 2003, July 2004, and May 2006, in addition to a 
May 2006 VA neuropsychological evaluation reveal mental 
health symptoms of daily depression, irritability, poor 
concentration, suicide ideation, some homicide ideation, 
social isolation, marital discord with his fourth wife, 
unstable relationships, few if any friends, rambling speech, 
and inability to tolerate stressful situations.  VA treatment 
records dated from 2003 to 2006 also confirm the frequent 
occurrence and severity of the above symptoms.  Personals 
statements from the Veteran dated in October 2003 and May 
2006, his June 2005 hearing testimony, as well as lay 
statements from friends and family dated in 2006, also convey 
many of these symptoms.  The Veteran takes several 
medications for his PTSD, and for many years has participated 
in group and individual psychotherapy.  In summary, all of 
these symptoms provide a basis for assigning a higher 
70 percent rating for PTSD throughout the entire appeal 
period, even though several of the criteria for this higher 
70 percent rating are not shown.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (rating criteria provide mere 
guidance as to the severity of symptoms contemplated for each 
rating; they are not all-encompassing or an exhaustive list).

In addition, GAF scores noted throughout the appeal of 45 
(December 2003 VA examination), 50 (July 2004 VA 
examination), 45 (May 2006 VA examination), and 40 (May 2006 
VA neuropsychological evaluation), are indicative of serious 
impairment, and clearly indicative of a higher rating 70 
percent rating.  Although the VA physicians' use of the GAF 
term is not altogether dispositive of the rating that should 
be assigned, and does not always correlate with the rating 
criteria, it is nonetheless probative evidence to assist in 
making this important determination.  38 C.F.R. §§ 4.2, 4.6.  

However, the evidence of record does not warrant an even 
higher 100 percent rating.  38 C.F.R. § 4.7.  In this regard, 
VA examinations, SSA records, private records, and VA 
treatment records are not indicative of "total" 
occupational and social impairment due to his PTSD, required 
for the maximum 100 percent rating.  38 C.F.R. § 4.130.  
Although his PTSD clearly has a severe impact on his ability 
to secure employment, VA and SSA medical evidence suggest 
that other orthopedic service-connected and nonservice-
connected disorders also play a prominent role in his current 
inability to secure gainful employment since around 1992.  
Further, the Veteran was still able to manage his monthly 
financial affairs according to the December 2003, July 2004 
and May 2006 VA examiners.  The Veteran also was able to 
maintain his marriage to his fourth wife since 1992, albeit 
with disagreements and frequent separations.  

In addition, his VA examinations and VA treatment records 
reveal no gross impairment in thought processes or 
communication; no grossly inappropriate behavior; no 
persistent danger of hurting self or others (some suicide and 
homicide ideation but no episodes of violence or actual 
attempts); no intermittent inability to keep daily hygiene; 
and no memory loss for names of close relatives, own 
occupation, or own name (he only exhibited some impaired 
memory but none of these particular factors; and no 
disorientation to time and place.  See 38 C.F.R. § 4.130.  
The Veteran is also still able to participate in his 
psychotherapy, which is not indicative of someone who has 
total occupational and social impairment.  

Importantly, GAF scores throughout the appeal ranged from 40-
50, indicative of serious impairment, but not total 
impairment.  Although the VA examiner's use of this 
descriptive term is not altogether dispositive of the rating 
that should be assigned, it is nonetheless probative evidence 
to assist in making this important determination.  38 C.F.R. 
§§ 4.2, 4.6.  Here, these GAF scores clearly provide evidence 
against a total rating.  He is simply not totally disabled in 
an occupational and social sense due to his PTSD.  

The Board also acknowledges that VA examinations dated in 
December 2003, July 2004, May 2006, in addition to a May 2006 
VA neuropsychological evaluation, document some symptoms of a 
100 percent rating.  That is, there is consistent evidence of 
frequent auditory hallucinations.  See also Veteran's 
personal statements dated in October 2003 and May 2006; 
Veteran's hearing testimony dated in June 2005.  Although the 
evidence does not demonstrate that the Veteran has all of the 
symptoms listed for the 70 percent rating he is currently 
assigned, it is not required.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (finding that the factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels).  Rather, as a whole, the 
evidence of psychiatric symptoms, severe social detachment, 
and severely impaired employability demonstrates the degree 
of social and occupational disability contemplated by the 
rating criteria for the 70 percent rating.  38 C.F.R. § 4.10.  

In making this determination, the Board has considered 
symptoms of his other mental health issues to be part and 
parcel with his service-connected PTSD disorder.  In other 
words, all psychiatric symptoms the Veteran exhibits were 
considered.  The Board will not attempt to separate his 
various psychiatric problems.  When it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the Veteran's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  

Accordingly, the Board finds that the evidence supports a 
disability rating of 70 percent, but no higher, for the 
Veteran's PTSD throughout the entire appeal period  38 C.F.R. 
§ 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
symptoms have remained constant (at a 70 percent level) 
throughout the course of his pending appeal, a staged rating 
is unjustifiable.  Here, the Board finds his 70 percent 
rating granted in this case is effective from October 28, 
2003, the date of receipt of his increased rating claim. 

Extra-Schedular Consideration

The General Rating Formula for Mental Disorders reasonably 
describes the Veteran's disability level and symptomatology 
with contemplation of the relative degree of occupational and 
social impairment.  Therefore, since the Veteran's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); 
VAOPGCPREC 6-96.  In this regard, the Board emphasizes that 
the General Rating Formula for Mental Disorders specifically 
addresses levels of occupational and social impairment with 
all relevant symptomatology alleged by the Veteran.  In other 
words, since the Veteran's disability picture is contemplated 
by the Rating Schedule, there is no exceptional disability 
picture that would warrant consideration of factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 
C.F.R. § 3.321(b)(1).  

And per the discussion below, since the criteria for a TDIU 
are met, the issue of an extra-schedular rating is 
essentially moot.  38 C.F.R. § 3.321(b)(1).  

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected PTSD, right 
wrist disability, and left finger disability.  He states that 
his service-connected disorders have prevented him from 
working since 1992, although he has not been consistent in 
stating the date and circumstances of his last employment.  
In this regard, he has stated on various occasions that he 
last worked in 1981, 1987, 1989, and 1992.  See e.g., 
November 2004 TDIU application, December 2003 VA examination, 
and May 2006 VA examination.  The Veteran completed several 
years of college.  He last worked in inventory control.  He 
is currently 61 years of age.  

In this case, the Board has granted a higher rating for PTSD 
to 70 percent.  Based on this finding, the Veteran has the 
following service-connected disabilities:  PTSD, rated as 70 
percent disabling; a right wrist disability, rated as 10 
percent disabling, and a left little finger disability, rated 
as 0 percent disabling.  The combined service-connected 
disability rating is 70 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Therefore, the percentage criteria 
for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the evidence of record is somewhat 
mixed.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

As to the evidence in support of an award of a TDIU, the SSA 
has considered the Veteran disabled and unable to work due to 
his PTSD and related psychiatric disorders since October 
1998.  While the decision by the SSA on a claim before that 
agency is not controlling with respect to VA's determination 
on a claim, the SSA's determination regarding the Veteran's 
unemployability and the reasons for that determination are 
pertinent for VA purposes.  Masors v. Derwinski, 2 Vet. App. 
181, 187-88 (1992).  Previously, the SSA also considered his 
service-connected right wrist and left little finger 
disabilities as factors as well.  See August 1994 SSA 
disability evaluation.  A latter March 1998 SSA disability 
evaluation also stated the Veteran was not able to engage in 
strenuous activities because of his service-connected hand 
and wrist problems.  Furthermore, the Veteran's credible lay 
assertions regarding unemployability, his documented low GAF 
scores for PTSD, as well as his verified medical treatment 
and wearing of a splint for his wrist disorder (see e.g., 
July 2004 VA examination) attest to the significance of his 
service-connected disorders on his employment and daily life.  
Finally, Chapter 31 vocational rehabilitation letters dated 
in August and September 2004 document that the Veteran was 
rejected from these benefits due to "multiple" medical 
problems.  The Board finds this evidence is entitled to 
significant probative value in support of a TDIU award, and 
outweighs the negative evidence of record.  In short, there 
is clear, credible, and probative medical and lay evidence in 
support of a TDIU in the present case.  

As to the evidence against an award of a TDIU, VA and SSA 
records document numerous complaints and instances of 
treatment for various nonservice-connected orthopedic 
disorders.   In addition, the May 2006 VA examiner noted that 
the Veteran had not been able to work since 1981 because of 
"physical" disability.  As a result, the examiner opined 
"there is no specific industrial impact from the psychiatric 
condition over the years."  However, this opinion is flawed.  
The examiner did not give careful consideration to 
distinguishing a worsened psychiatric disability that would 
now cause unemployability from prior unemployment due to 
other reasons at that time.  The question the examiner should 
have answered is whether his PTSD currently would prevent the 
Veteran from securing and sustaining gainful employment, not 
whether his PTSD had an effect on his separation from 
employment 20 years earlier.  The examiner failed to provide 
a clear opinion, causing his conclusion to be less probative.  
But overall, in summary, there is at least some probative 
evidence against a TDIU rating.      

It will also be remembered that a person may be too disabled 
to engage in employment although he or she is up and about 
and fairly comfortable at home or upon limited activity, such 
as the Veteran in this case.  See 38 C.F.R. § 4.10.

Here, the available evidence has been evaluated as 
demonstrating that, regardless of the Veteran's earlier 
reasons for his separation from employment in 1992, he would 
currently not be able to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In sum, the evidence of 
record clearly shows the Veteran's service-connected 
disabilities, when considered alone, prevent him from 
securing substantial gainful employment.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Accordingly, the Board concludes this evidence supports a 
finding of TDIU.  38 C.F.R. § 4.3.  Therefore, the appeal is 
granted.


ORDER

A higher 70 percent disability rating for PTSD is granted, 
effective October 28, 2003, subject to the laws and 
regulations governing the payment of VA compensation.  

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


